EXAMINER’S REASONS FOR ALLOWANCE

Response to Arguments
Applicant's arguments filed 02/03/2020 with respect to the alleged “Factual Errors in the Rejections of Record” related to BUIJSEN ET AL ‘283 have been fully considered but they are not persuasive.
	Applicant asserts that the Examiner’s position that “the molar ratio of TPA/IPA of at most 12.4 disclosed in Buijsen is somehow not limiting because this disclosure in Buijsen is merely one disclosed embodiment” is factually erroneous.  While Applicant cites numerous portions of BUIJSEN ET AL ‘283 which discuss the requirement of having a TPA/IPA ratio of at most 12.4 when IPA is present in the disclosed polyester, Applicant notably omits the portions of the BUIJSEN ET AL ‘283 reference which clearly disclose alternative embodiments which do NOT contain isophthalic acid -- specifically, paragraph [0036] states:

[0036] The polyester of the invention is prepared from at least a difunctional aromatic acid. The difunctional aromatic acid is preferably chosen from the group of isophthalic acid, terephthalic acid and a combination thereof. More preferably, the difunctional aromatic acid is terephthalic acid as this will increase the impact resistance of the powder coating resulting from a powder coating composition comprising the polyester. (emphasis added).

The phrase “chosen from the group of isophthalic acid, terephthalic acid and a combination thereof ” is reasonably interpreted by one of ordinary skill in the art to mean that isophthalic acid and terephthalic acid can be used in the alternative (i.e., isophthalic acid as the sole difunctional aromatic acid component or terephthalic acid as the sole difunctional aromatic acid component) or a combination of both isophthalic acid and terephthalic acid can be used together as the 
	Additionally, paragraph [0038] of BUIJSEN ET AL ‘283 states:

[0038] The amount of terephthalic acid is preferably from 30 to 50 mol %. For instance, the amount of terephthalic acid is preferably at least 25, more preferably at least 35 mol %. More preferably, the amount of terephthalic acid is at most 45 mol %. The amount of isophthalic acid is preferably from 0 to 15 mol %. Preferably, the amount of isophthalic acid is at least 1 mol %. However, it is also possible that the isophthalic acid monomer in the polyester is completely replaced by another monomer, for example by adipic acid. In case isophthalic acid is used in the preparation of the polyester according to the invention, preferably, the % molar ratio in the polyester of terephthalic acid to isophthalic acid is for example from 3:1 to 10:1. (emphasis added)

Additionally, since BUIJSEN ET AL ‘283 explicitly states the amount of isophthalic acid can be (and is even stated as being “preferably”) as low as 0 mol% , this represents a clear disclosure of an alternative embodiment in which isophthalic acid is not present in the polyester.  Since division by zero is mathematically meaningless, the stated requirement that the TPA/IPA ratio is at most 12.4 only applies when isophthalic acid is present in a polyester in non-zero amounts -- i.e., “in case isophthalic acid is used in the preparation of the polyester”, wherein the phrase “in case” clearly indicates that while the BUIJSEN ET AL ‘283 polyesters can be produced using isophthalic acid, the BUIJSEN ET AL ‘283 polyesters can also be produced without isophthalic acid.
	Furthermore, paragraph [0038] of BUIJSEN ET AL ‘283 discloses a second alternative embodiment in which isophthalic acid is completely replaced by adipic acid.  Even assuming that not conceded by the Examiner -- this results in polyesters with a TPA/AA ratio of at most 12.4 and a preferred molar ratio in the polyester of terephthalic acid to adipic acid of 3:1 to 10:1, which is at least partially consistent with both CAVALIERI ET AL (which allows for TPA/AA ratios as low as 2.3 -- 70 mol% TPA/30 mol% AA) and the claimed invention (which allows for TPA/AA ratios as low as 3.9 -- e.g., 39 mol% TPA/10 mol% AA).
	While BUIJSEN ET AL ‘283 extensively discusses the embodiment in which polyesters are derived from both TPA and IPA, the lack of similarly extensive discussion with respect to alternative embodiments (i.e., polyesters which are not derived from isophthalic acid and/or polyesters derived from TPA and AA as the only diacid components) does not constitute a clear teaching away from alternative embodiments related to polyesters containing 0 mol% of IPA-derived units which are clearly disclosed (or at the very least, strongly suggested) by the BUIJSEN ET AL ‘283 reference.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the 

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Therefore, in view of the above, Applicant’s argument that the Examiner has made “factual errors” with respect to the TPA/IPA ratio at most 12.4 not applying to all polyesters disclosed in BUIJSEN ET AL ‘283 (because the reference allegedly only discloses polyesters derived from both terephthalic acid and isophthalic acid, with a mandatory TPA/IPA ratio at most 12.4) is deemed unpersuasive, in view of the clear disclosure in the reference of alternative embodiments related to polyesters which are not derived from isophthalic acid (i.e., having 0 mol% IPA-derived units) and therefore cannot be reasonably bound by the maximum TPA/IPA ratio restriction on polyesters which contain both TPA-derived and IPA-derived units -- i.e., because the TPA/IPA parameter becomes effectively meaningless and irrelevant when the IPA content is 0 mol% (i.e., division by zero is undefined).

However, Applicant’s arguments filed 02/03/2020 with respect to the asserted failure of the relied upon prior art, singly or in combination, to adequately or specifically disclose or 6 diol (iii), have been fully considered and are persuasive.    


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or suggest a two-component (2k) thermosetting powder coating compositions containing a first thermosetting powder coating composition containing recited polyester P and a second different thermosetting powder coating composition containing polyester P1, wherein the first and second powder coating compositions are present in the recited ratio, and wherein polyester P1 is a branched carboxylic acid-functional polyester having the recited Tg, acid value, hydroxyl value, and functionality, with said branched polyester P1 being derived from the recited amounts of monomers (i)-(vii), in particular the recited amounts of both ethylene glycol and C6 diol (claim 39).
	CAVALIERI ET AL ‘896 and MOENS-WO ‘896 and GRENDA ET AL 103 and BUIJSEN ET AL ‘283 and WO 2008/068068 and HANCILL ET AL (US 9,365,740) and EP 1 067 159 fail to adequately or specifically disclose or suggest polyesters derived from the recited amounts of monomers (i)-(vii), and in particular the recited amounts of both ethylene glycol and C6 diol; JP 53-045333 fail to disclose hexanediol-derived3 polyesters with the recited acid value and hydroxyl values; BUJISSEN ET AL (US 9,169,419) and BUJISSEN ET AL (US 2012/0070630) and REICH (US 2008/0262153) fail to specifically disclose powder coatings containing both recited polyesters P and P1; HUANG ET AL (US 2014/0234642) fails to disclose and HUANG ET AL (US 10,179,867) fail to claim powder coatings containing both recited polyester P and P1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

April 10, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787